Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Roland Long on 06/16/21.
4.	The application has been amended as follows: 

	Claim 2: A system (100) according to claim [[1]] 25, wherein the cooling circuit duct (140) is formed in a body wall (111).

	Claim 10: A system (100) according to claim 1, wherein the front surface (181) 

	Claim 22: A system (100) according to claim 1, wherein the cooling circuit (130) comprises a cooling fluid ingress (187), which is configured to introduce the cooling fluid to the cooling circuit. 

	Claim 23: CANCEL
	
Claim 24: CANCEL1

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M DAVIS/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
    

    
        1 The recitation of claim 24 is already present in independent claims 1 and 25.